Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 14, 2021.




                                      In The

                      Fourteenth Court of Appeals

                                NO. 14-20-00714-CV



    IN RE ELAINE T. MARSHALL, INDIVIDUALLY, ET AL., Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             Probate Court No. 4
                             Harris County, Texas
                      Trial Court Cause No. 365,053-403

                        MEMORANDUM OPINION

      On October 21, 2020, relators Elaine T. Marshall, Individually, et al. filed a
petition for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see
also Tex. R. App. P. 52. In the petition, relators ask this court to compel the
Honorable James Horowitz, presiding judge of Probate Court No 4. of Harris
County, to set aside his (1) February 14, 2020 order approving Preston Marshall’s
interpleader action; and (2) his June 1, 2020 order denying relators’ motion to
modify the February 14, 2020 order.

      Relators have not established that they are entitled to mandamus relief.
Accordingly, we deny relators’ petition for writ of mandamus.


                                  PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.




                                         2